United States Court of Appeals,

                          Fifth Circuit.

                      Nos. 93-4977, 93-4990.

               Mark BUCHINE, Petitioner-Appellant,

                                v.

 COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.

             Karen C. BUCHINE, Petitioner-Appellant,

                                v.

 COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.

                           May 9, 1994.

Appeal from a Decision of the United States Tax Court.

Before ALDISERT*, REYNALDO G. GARZA and DUHÉ, Circuit Judges.

     REYNALDO G. GARZA, Circuit Judge:

     Mark and Karen Buchine appeal a decision from the United

States Tax Court holding them liable for tax deficiencies. We find

that the Tax Court did not go beyond its statutorily prescribed

jurisdiction by applying the equitable principle of reformation.

We further find that the Tax Court did not clearly err in finding

that a written agreement existed between each of the Buchines and

the IRS, and in finding that Karen Buchine was not an innocent

spouse within the meaning of I.R.C. § 6013(e).       Therefore, the

decision of the Tax Court is AFFIRMED.

                             I. FACTS

     Mark and Karen Buchine filed their 1981 tax return on July 21,


     *
      Circuit Judge of the Third Circuit, sitting by designation.


                                1
1982.     The IRS, however, did not issue the notice of deficiency

until September 7, 1989.

     On September 17, 1984, the Commissioner of the IRS mailed the

Buchines an original and one copy of Form 872-A (Special Consent to

Extend the Time to Assess Tax). The Form 872-A agreements executed

by taxpayers and the IRS are known as open-ended "consents" because

they extend indefinitely the Internal Revenue Code's section 6501

three-year period for assessment of tax deficiencies.           The cover

letter (Form 907) that accompanied the consent referred to the 1981

taxable year.      Form 872-A, however, referred to the 1984 taxable

year.      Along   with   the   consent   and   the   cover   letter,   the

Commissioner included IRS publication 1035.            The front page of

publication 1035 states the Commissioner's policy to identify tax

returns under examination for which the statutory period is about

to expire, and seeks a consent from the taxpayer to extend that

period.

     The Commissioner intended to request that the Buchines consent

to extend the time to assess the tax for the 1981 tax year, because

the three-year limitations period for that year was about to

expire.    The Buchines received the package of documents from the

IRS and Mark Buchine read both the cover letter and the consent.

The Tax Court held that when he read the documents he knew that the

consent was not intended for the 1984 tax year.

     On September 19, 1984, Mark Buchine telephoned the number

provided on the cover letter, and spoke with revenue agent Roy

Fite.   At Mr. Fite's request, Mark Buchine provided Mr. Fite with


                                     2
his name, the taxable year 1981, and his social security number.

Mr. Fite took notes of his conversation with Mark Buchine.            After

the conversation,   Mr.    Fite   wrote   the   above   information   on a

telephone contact sheet and discarded his notes.

     Before signing the consent, Mark Buchine told his wife to sign

it, and she did.    The Buchines knew when they signed the consent

form that they had not yet filed their 1984 income tax return.

                       II. PROCEDURAL HISTORY

     Mark and Karen Buchine petitioned the United States Tax Court

for a redetermination of proposed additional taxes ("deficiencies")

determined by the Commissioner in Mark and his then-wife Karen's

income for 1981, together with the carryback-effect of those

adjustments on their joint tax returns for 1978, 1979, and 1980.

The Tax Court held that it could reform Form 872-A based upon

mutual mistake of the parties, and that clear and convincing

evidence existed that Mark, Karen, and the Commissioner each

intended the Form 872-A to apply to 1981, rather than 1984.            The

Tax Court also held that Karen was not an innocent spouse with

regard to these matters.

     After computations, on January 31, 1992, the Tax Court entered

its decision setting forth Mark and Karen's tax liability for 1981

and the carryback years.    On March 22, 1993, the Tax Court denied

Mark and Karen's motion to reconsider Opinion, and motion to vacate

and revise decision.      Mark timely filed his notice of appeal,

however, a question exists as to the timeliness of Karen's appeal

to this court.


                                    3
                             III. DISCUSSION

     The Buchines claim the Tax Court:                (1) went beyond its

statutorily    prescribed   jurisdiction        by   reforming   the   consent

agreement;     and (2) clearly erred in finding that a written

agreement existed between each of them and the IRS.

     Karen Buchine argues separately that her notice of appeal was

timely filed and that the district court clearly erred in finding

that she was not an innocent spouse within the meaning of I.R.C. §

6013(e).

      We find that the Tax Court did not go beyond its statutorily

prescribed jurisdiction by applying the equitable principle of

reformation.    We further find that the Tax Court did not clearly

err in finding that a written agreement existed between each of the

Buchines and the IRS, and in finding that Karen Buchine did not

fall within the meaning of an innocent spouse.             Finally, we find

that Karen Buchine's notice of appeal was timely filed.

A. Did the Tax Court go beyond its limited jurisdiction?

     Mark and Karen Buchine argue that the Tax Court lacks general

equitable     powers   to   enlarge       its   jurisdiction     beyond   that

statutorily prescribed by the Internal Revenue Code.

     The Buchines assert that they filed their 1981 tax return on

July 21, 1982, so that any notice of deficiency issued to them

would have to have been mailed by the IRS on or before July 20,

1985, absent a valid written consent extending the three year

statute of limitations.     See, I.R.C. § 6501(a).        The Buchines also

assert that the consent form prepared by the IRS clearly and


                                      4
unambiguously extended the statute of limitations for the 1984 tax

year, not the 1981 tax year.       The Buchines further assert that the

Tax Court, based on Woods v. C.I.R., 92 T.C. 776, 1989 WL 32907

(1989), reformed the consent form by substituting "1981" for

"1984."    In Woods, the Tax Court held that it had jurisdiction to

reform a consent form to accord with the parties' mutual agreement

which had not been expressed in the consent form due to scrivener's

error.    Id.

     The Buchines assert that the Woods, decision is erroneous.

They claim that the Woods court fashioned a slippery distinction

between     its   jurisdictional    grant    and   contract    reformation.

"[T]here is a difference, however, between the application of

equitable    principles   to   decide    a   matter   over   which   we   have

jurisdiction and the exercise of "general equitable powers' to take

jurisdiction over a matter not provided for by statute."              Id. at

2971.     The Buchines claim this distinction has no support in the

Constitution, legislation or case law.

     The Buchines claim that Article I courts do not have general

equitable powers, including the power to reform a contract unless

specifically provided by statute.            The Supreme Court has twice

ruled that predecessors to the U.S. Tax Court—the Board of Tax

Appeals and the Tax Court of the U.S.—have no equity jurisdiction.

C.I.R. v. McCoy, 484 U.S. 3, 7, 108 S.Ct. 217, 219, 98 L.Ed.2d 2

(1987); C.I.R. v. Gooch Milling & Elevator Co., 320 U.S. 418, 419-

20, 64 S.Ct. 184, 185-86, 88 L.Ed. 139 (1943).          The Buchines argue

that the Supreme Court has determined that Article I courts have no


                                     5
jurisdiction to reform a contract absent express authority to do

so.     They further argue that since this court has held that

Congress has not issued such statutory authority, the Tax Court in

the instant case had no constitutional authority to apply the

equitable    remedy      of   reformation        to   create    a    basis   for   its

jurisdiction.       See, Harvey v. United States, 105 U.S. (15 Otto)

671, 26 L.Ed. 1206 (1881) (Court of claims, which at that time was

an    Article   I   court,    did   not       have    the   power    to   reform    an

agreement.); Continental Equities, Inc. v. C.I.R., 551 F.2d 74, 79

(5th Cir.1977) (Tax Court, being a court of limited jurisdiction,

did   not   have    equitable    power      to    expand     its    jurisdiction    to

adjudicate a tax refund claim.).

       Finally, the Buchines argue that Congress was quite specific

in its directive as to how the statute of limitations could be

extended beyond the basic three years set forth in I.R.C. section

6501(a).    Pursuant to I.R.C. section 6501(c)(4), an extension of

the   statute      of   limitations    is     ineffective      unless     "both    the

[Commissioner] and the taxpayer have consented in writing...."

Thus, I.R.C. Section 6501(c)(4) provides that the writing itself

constitutes the agreement of the parties, rather than being a mere

memorialization of an oral agreement.                  The Buchines argue that

Congress    deliberately       chose   the       phrase     "written   consent"     in

determining when the statute of limitations could be extended.

Application of any equitable principles to determine whether an

agreement existed at all, as well as whether a writing need exist,

are simply inconsistent with the plain language of I.R.C. Section


                                          6
6501(c)(4).

        The jurisdiction of the Tax Court to reform a consent form

extending the statute of limitations is a question of law subject

to de novo review. FED.R.CIV.P. 52(a).

       In Woods v. C.I.R., 92 T.C. 776, 1989 WL 32907 (1989), the Tax

Court was faced with a fact situation very similar to the case at

bar.    In that case, the consent form erroneously named the entity

as "Solar Environments, Inc." rather than "Solar Equipment, Inc."

Id. at 2967.     The Tax Court held,

       [t]he instant controversy involving the issue of whether the
       assessment of tax for a year properly before us is barred by
       the statute of limitations, is clearly within the jurisdiction
       of the Court. An issue based on the statute of limitations is
       a defense and not a plea to the jurisdiction of this Court.
       [citation omitted]     In deciding this case, we are not
       expanding our statutory jurisdiction.

                                  * * * * * *

       The parties agree that the correctness of the deficiency, as
       determined by [the Commissioner], is dependent upon whether
       the period for assessing the deficiency had expired prior to
       issuance of the notice of deficiency. This in turn depends
       upon whether the written Form 872-A was effective to extend
       that period in accordance with what the parties intended. We
       clearly have jurisdiction to determine whether a deficiency
       exists and, in so doing must determine the efficacy of the
       Form 872-A. In so doing, we may apply equitable principles.

Id.

       This court has acknowledged the distinction, espoused by the

Tax Court, between exercising "general equitable powers" to take

jurisdiction over a matter not provided for by statute and applying

"equitable principles."      In Continental Equities, Inc. v. C.I.R.,

551 F.2d 74 (5th Cir.1977), the question presented was whether the

Tax    Court   could   exercise   general   equitable   powers   to   assume


                                      7
jurisdiction to review the Commissioner's denial of a refund claim,

and order that a refund be given.               This court held that the Tax

Court,   being   a    court   of   limited      jurisdiction,   did   not   have

equitable power to expand its jurisdiction to adjudicate a tax

refund claim.    Id. at 79.        However, in Mayfair Minerals, Inc. v.

C.I.R., 456 F.2d 622 (5th Cir.1972), this court held that the Tax

Court properly concluded that when the Commissioner allowed the

statute of limitations to run on adjustments of income because of

the taxpayer's misleading returns, the equitable principle of

estoppel prohibited the taxpayer from denying that the deductions

were properly taken.      Id. at 623.

     At the core of the Buchines' case, as in Woods, is the Tax

Court's determination of whether a tax deficiency exists.                   This

determination falls clearly within the ambit of the Tax Court's

jurisdiction.        The Tax Court in this case simply applied the

equitable principle of reformation to a case over which it had

jurisdiction.

     Therefore, we find that the Tax Court appropriately reformed

the consent form and that it did not improperly expand its limited

jurisdiction by doing so.

B. Did the Tax Court clearly err in finding that a written
    agreement existed between each of the Buchines and the IRS?

     The   Buchines      argue     that       when   the   Commissioner     seeks

reformation, he must show by clear and convincing evidence a

manifestation of mutual assent.                The Buchines assert that the

Commissioner did not bear his burden of proving by clear and

convincing evidence that the parties reached a mutual agreement,

                                          8
and that the Tax Court's fact finding to the contrary is clearly

erroneous.

     The Buchines argue that the Tax Court's decision in the

instant case is inconsistent with its body of law holding that the

Commissioner suffers the risk of any defects in a document on which

he relies as a waiver of the limitations period.              United States v.

Grabscheid, 1982 WL 1624, 82-1 U.S.T.C. ¶ 9382 (N.D.Ill.1982);

Schenk v. C.I.R., 35 T.C.M. (CCH) 1652, 1976 WL 3542 (1976).

     The Buchines claim that in this case, there was no mutual

mistake.     The Buchines both testified that their intent was to

extend   the   statute    of   limitations   with   respect      to   1984,   as

reflected in the written extension they signed.                  They made no

representation other than that their intent was to extend the 1984

year.    The Buchines further claim that the IRS made a unilateral

mistake, and, as stated in the Restatement of Contracts § 155,

Comment b (1981), the Commissioner's only remedy is avoidance,

which fails to extend the statute of limitations for 1981.

     Mark Buchine argues that upon facts much less sympathetic to

the taxpayer,     the    Tax   Court   recently   held   no    mutual   mistake

existed.     In H Graphics/Access, Ltd. Partnership v. C.I.R., 63

T.C.M. (CCH) 3148, 1992 WL 129882 (1992), the IRS mailed a Form

870-P to the taxpayer, stating that the IRS proposed to disallow

1007 of the deductions claimed on a partnership tax return and

requesting the taxpayer to make an offer of settlement on the Form

870-P.     The taxpayer redrafted the Form 870-P to show only a 107

disallowance of the deductions, signed it and returned it to the


                                       9
IRS.   The IRS did not notice the change and signed the Form 870-P

as submitted, thereby creating a written agreement.     The Tax Court

held that the IRS had agreed to only a 107 disallowance of the

deductions.   In H Graphics/Access, the plaintiff was a lawyer-CPA,

and former IRS agent with a full-time practice devoted to tax

litigation and tax procedure.     Yet, the Tax Court believed his

testimony that he had no knowledge of the Commissioner's procedures

for handling the particular form involved in that case.

       Karen Buchine argues that even if the Tax Court correctly

found that an agreement existed between Mark Buchine and the IRS,

the Tax Court clearly erred in finding that there was an agreement

between her and the IRS.    She argues that the Tax Court went to

great lengths to look into Mark Buchine's mind.   However, no such

examination was undertaken with respect to her.    She argues that

Mark Buchine's intent cannot be imputed to her.       See, Estate of

Sperling v. C.I.R., 22 T.C.M. (CCH) 1301, 1963 WL 596 (1963);

Ekdahl v. C.I.R., 18 B.T.A. 1230, 1930 WL 855 (1930).    She further

argues that both she and Mark Buchine were required to reach an

agreement with the IRS.      Finally, she argues that there was

virtually no evidence that she intended Form 872-A to apply to the

1981 tax year, and all the evidence showed that her intent was that

the form apply to 1984.

        Review of the Tax Court's fact finding regarding mutual

mistake of the parties can be reversed only if clearly erroneous.

See, I.R.C. § 7482(a)(1);   FED.R.CIV.P. 52(a).

        The agreement to extend the statute of limitations between


                                 10
the   Commissioner   and   the   Buchines   is   not   a   contract,    but   a

unilateral waiver of a defense by the taxpayer.                Piarulle v.

C.I.R., 80 T.C. 1035, 1983 WL 14837 (1983).            Contract principles

are significant, however, because section 6501(c)(4) requires the

consent to be a written agreement between the parties.            Id.

        The Tax Court found that "[t]here are several extrinsic facts

which we believe show that petitioners expected, intended, and had

every reason to be on notice that Form 872-A signed in 1984 applied

to 1981."    The Tax Court concluded that Mark Buchine had a good

working knowledge of many aspects of income tax law and procedure,

and that his knowledge gave the Buchines every reason to know the

consent signed in 1984 applied to 1981.          It based that conclusion

on the following facts:     (1) he had a degree in accounting;          (2) he

worked in public accounting;       (3) he prepared income tax returns

for himself and others;      (4) he sold tax shelters and was a tax

matters partner or general partner for some of them when he

received the Form 872-A;         (5) he was familiar with the TEFRA

partnership and S corporation audit and litigation provisions; and

(6) he knew enough about tax procedures to be aware of the

three-year limitations statute, and that requests to extend it

usually occur near the end of the three-year period.

      The Tax Court also concluded that Mark Buchine knew that the

Form 872-A signed in 1984 could not have been an extension for 1984

because the Buchines had not yet filed their income tax return for

1984.   The period for assessment of tax does not begin to run until

the tax return for the year is filed.        Since in November 1984 the


                                    11
period for assessment of tax had not yet begun, it made no sense

that the parties would seek to extend it.              The Tax Court was

convinced that Mark Buchine understood this. The Tax Court further

concluded    that   the   cover   letter   that   accompanied   Form   872-A

referred to 1981 and that before the Buchines signed Form 872-A,

Mark Buchine was aware that the cover letter stated that Form 872-A

was intended to apply to 1981.        Finally, when Mark Buchine called

the IRS telephone number on the cover letter, he identified taxable

year 1981.

     We find, based on all of the evidence outlined above, that the

Tax Court did not clearly err in finding that clear and convincing

evidence existed that there was an actual agreement between Mark

Buchine and the IRS, and that the writing contained a "scrivener's

error."

     With regard to Karen Buchine, the appellee correctly points

out that the only exception in the Internal Revenue Code to the

imputation of the actions of one spouse to the other spouse, when

a joint return is filed, is the innocent spouse provision, section

6013(e), which is not implicated for purposes of the statute of

limitations. Moreover, as the appellee points out, the cases Karen

Buchine cites for the proposition that Mark Buchine's intent cannot

be imputed to her are easily distinguished by the fact that she

actually signed the consent form.

     In Estate of Sperling, the Tax Court held that where the

husband forged the wife's signature on a consent to extend the

statute of limitations without her authority, the consent was not


                                     12
valid as to the wife.   Estate of Sperling, 22 T.C.M. (CCH) at 1306,

1963 WL 596.     In Ekdahl, the Tax Court held that where the wife

executed a consent, but the husband did not, the consent was not

valid as to the husband.    Ekdahl, 18 B.T.A. at 1233, 1930 WL 855.

However, in this case, Karen Buchine admittedly signed all the

relevant documents, and she knew of the erroneous reference to 1984

on the consent form before she signed it.

       Therefore, we find that the Tax Court did not clearly err in

finding that there was an agreement between Karen Buchine and the

IRS.

C. Was Karen Buchine's notice of appeal in this case timely filed?

       The trial of this case was held on February 25, 1991 and the

Memorandum Opinion was issued on January 16, 1992.      The Decision

was entered on January 31, 1992.      Karen and Mark Buchine's Motion

to Vacate and Revise Decision, and Motion to Reconsider were

received by the Tax Court on February 18, 1992.        The Tax Court

issued its order denying the Motions on March 22, 1993.        Karen

Buchine mailed her notice of appeal on June 17, 1993.

       Karen Buchine argues that her notice of appeal was timely

filed.     She asserts that an appeal of a Tax Court decision

ordinarily requires the filing of a notice of appeal with the Clerk

of the Tax Court within 90 days after the decision is entered.

I.R.C. § 7483.    She further asserts that when a timely post-trial

motion is filed within thirty (30) days after the decision is

entered, the time for appeal is terminated as to all parties and

does not begin to run until an order disposing of the motion is


                                 13
entered.    Durkin v. C.I.R., 872 F.2d 1271, 1273 (7th Cir.1989),

cert. denied, 493 U.S. 824, 110 S.Ct. 84, 107 L.Ed.2d 50 (1989).

In that event, the time for appeal will commence on, and be

computed from, the latter of the date an order is entered disposing

of such motion or the date of entry of the decision.   FED.R.APP.P.

13(a).

     Federal Rule of Appellate Procedure Rule 13, which governs

review of decisions of the Tax Court, states in subsection (a) that

the time for filing a notice of appeal is tolled by a motion to

vacate or revise a decision of the Tax Court, and that the time for

appeal commences to run from the entry of an order disposing of

such motion, or from the entry of decision, whichever is later.

Furthermore, subsection (b) states that if notice is delivered to

the clerk by mail and it is received after the last day for filing,

the postmark date shall be deemed to be the date of delivery.

     The Buchine's motions were timely filed within 30 days after

entry of the Tax Court's decision on January 31, 1992.   The filing

of the motions terminated the running of the time for appeal until

the order denying the Motions was entered on March 22, 1993.   Karen

Buchine filed her notice of appeal by mailing it to the Tax Court

on June 17, 1993, 87 days after the entry of such order.

     Therefore, Karen Buchine's notice of appeal was timely filed.

D. Did the Tax Court clearly err in finding that Karen Buchine was
     not an innocent spouse within the meaning of I.R.C. § 6013(e)?

         Karen Buchine argues that the Tax Court clearly erred in

finding that she was not an innocent spouse within the meaning of

I.R.C. section 6013(e).   She asserts that she satisfies all of the

                                 14
requirements for innocent spouse relief under section 6013(e).

     To obtain relief under section 6013(e), the person asserting

innocent spouse status must prove that:     (1) A joint return was

filed for the year;   (2) there is a substantial understatement of

tax attributable to grossly erroneous items of the other spouse on

the return;   (3) the spouse desiring relief did not know, and had

no reason to know, of the substantial understatement when signing

the return;     and (4) taking into account all the facts and

circumstances, it is inequitable to hold the spouse seeking relief

liable for the deficiency.    See, I.R.C. § 6013(e)(1).

     The Tax Court found that Karen Buchine satisfied the first two

prongs but that she did not meet the last two.

     Karen Buchine argues that she neither knew nor had reason to

know of the substantial understatement.    She argues that she did

not realize that Mark Buchine had invested in the entities until

their divorce, many years after 1981.     She had no knowledge that

there was a possible falsity appearing on the return.     Therefore,

she satisfies the "reason to know definition" enunciated in Sanders

v. United States, 509 F.2d 162, 167 (5th Cir.1975).

     She also argues that she only derived routine support from her

husband.    The tax benefits were utilized to meet normal household

expenses.   There were no lavish or unusual expenditures from which

she might have suspected something unusual.

     Karen Buchine further argues that it was clearly erroneous for

the Tax Court to hold that it was not inequitable to hold her

liable for the deficiencies.       The key factor is whether she


                                 15
significantly benefitted from the erroneous deductions and credits.

She argues that the amount of the deductions and refunds totalling

approximately $13,000 were not substantial.           She argues that she

and Mark Buchine did not buy a new car, go on gambling cruises, or

have a condo in the Bahamas.       At most, all she received was normal

support at the time, and this is not considered a particularized

benefit. She concludes, therefore, that the "equities" were all in

her favor, but the Tax Court failed to see this.

       Review of the Tax Court's factual findings are reviewed under

the    clearly    erroneous    standard   of   review.      See,    I.R.C.   §

7482(a)(1);      FED.R.CIV.P. 52(a).

       The Tax Court found that Karen Buchine had actual knowledge

that     a    substantial     understatement    existed     under       section

6013(e)(1)(C).      The Tax Court based its finding on the following

facts.       Karen Buchine was listed as a shareholder in M. Lenmar,

Ltd., and she was also identified as a partner in Adirondack Group.

She admitted signing the joint 1981 tax return without coercion or

intimidation by her husband.       She testified at trial that she was

aware that Mark Buchine was selling tax shelters, and that he told

her the general details of the investments.           She stated that she

was unhappy about Mark's solicitations of her friends for tax

shelter      purchases   because   she    believed   them   to     be   risky.

Significantly, she knew of her potential tax liability arising from

the claimed losses and credits in connection with the tax shelters

prior to the issuance of the deficiency notice.                  She was so

concerned with this, that her divorce decree required Mark Buchine


                                     16
to indemnify her in the event of any tax liability.

      The Tax Court further found Karen Buchine failed to prove that

it would be inequitable to hold her liable for the delinquent

taxes.

         The most important factor in determining "inequity" is

whether the taxpayer seeking relief "significantly benefitted" from

the understatement of tax.        Belk v. C.I.R., 93 T.C. 434, 1989 WL

112763 (1989).    The Tax Court expressly found that aside from her

self-serving testimony, "[Karen] did not provide the Court with any

objective evidence to convince us of her assertion such as values

of   specific   assets   and   expenditures     or   tracing   the   benefit

received." She offered no evidence with respect to her standard of

living before the tax refunds and after the tax refunds so that a

comparison could be made.

      Based on the evidence outlined above, we find that the Tax

Court did not clearly err in finding that Karen Buchine failed to

qualify as an innocent spouse under section 6013(e).

                               IV. CONCLUSION

      We find that the Tax Court did not go beyond its statutorily

prescribed jurisdiction by applying the equitable principle of

reformation.    We also find that the Tax Court did not clearly err

in finding that a written agreement existed between each of the

Buchines and the IRS, and in finding that Karen Buchine was not an

innocent spouse within the meaning of I.R.C. section 6013(e).

Therefore, the decision of the Tax Court is AFFIRMED.




                                     17